Citation Nr: 0721014	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability with 
radiation of pain into the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from January 1948 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for complaints of back pain, with a diagnosis of 
fibromyositis.  

2.  VA hospital records dated September 1958 include a final 
diagnosis of possible herniation of nucleus pulposus 
laterally at L2, L3, or L4 interspace due to unknown cause. 

3.  Current medical records confirm mild disc bulging at L3 
to L4 and L4 to L5, with disc protrusion at L5 to S1.  


CONCLUSION OF LAW

A back disability with radiation of pain into the lower 
extremities was likely incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R § 3.159 (2006), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

The Board finds that given the favorable nature of this 
decision, any failures in the duty to notify or duty to 
assist is harmless error, as it has failed to result in any 
prejudice to the veteran. 

A review of the unusual history of this case is helpful in 
understanding the current claim.  Service connection for 
fibromyositis of the paravertebral muscles of the lumbar 
spine was established in an October 1959 rating decision.  
However, a July 1960 rating decision changed the diagnosis of 
the veteran's disability to psychophysiological 
musculoskeletal reaction, severe, with fibromyositis of the 
lumbar paravertebral muscles.  In February 1962, the 
diagnosis was again changed, this time to an undifferentiated 
type schizophrenic reaction.  A back disability was no longer 
included as part of the diagnosis.  A 100 percent evaluation 
for schizophrenia was established, effective from October 
1961, and currently remains in effect.  Service connection is 
not in effect for a back disability or for any other 
disability.  

The veteran contends that he has developed a low back 
disability as a result of active service.  Although the 
veteran acknowledges that he continues to have a psychiatric 
disability, he argues that a back disability developed 
independently of his psychiatric disability.  Therefore, he 
believes that service connection should separately 
established for a back disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records reveal that the veteran was seen 
for complaints of low back pain in March 1954.  This was 
noted to include bilateral calf pain at times.  A 
neurological examination was normal, but there were spasms of 
the left vertebral muscles.  The diagnosis was fibromyositis.  
An X-ray study was essentially negative.  

The post service evidence includes the report of the 
veteran's hospitalization in a VA facility from August 1958 
to September 1958.  He had been admitted because of pain in 
the low back with a sensation of weakness in both lower 
extremities associated with complete loss of sensation.  The 
veteran reported an inservice injury to his back during 
paratroop training, with no hospitalization or immediate 
sequelae.  He had also been treated in 1953 for complaints of 
low back pain.  After discharge, the veteran had experienced 
a cramp like pain in his low back in early 1957, with marked 
difficulty walking due to cramping down both legs and sides.  
A similar episode occurred in January 1958, with no X-ray 
pathology at that time.  His current problems had begun 
approximately two weeks prior to admission.  

On examination, there was tenderness located over L4, L5, S1 
and S2.  The veteran was unable to walk or knee bend due to 
leg pain and weakness.  An X-ray study appeared to be within 
normal limits.  The final diagnosis included possible 
herniation of nucleus pulposus laterally, at L2, L3, or L4 
interspace due to unknown cause.  

The veteran was hospitalized at another VA facility from 
March 1959 to June 1959 for recurrent back pain radiating 
down the posterior aspect of both lower extremities into the 
feet.  The diagnosis was chronic fibromyositis of the lumbar 
paravertebral muscles.  He was hospitalized with the same 
diagnosis from October 1959 to November 1959.  

Following a May 1960 hospitalization for back pain, the final 
diagnosis was a conversion reaction manifested by weakness 
and numbness of the legs and low back pain.  

The veteran was admitted to a VA hospital in December 1989 
for complaints of L4, L5, and S1 radiculopathy secondary to a 
bulging disc.  A large bulging disc between L5 and S1 was 
confirmed on myelogram at that time.  

The veteran underwent a computed tomography scan of the 
lumbar spine in February 2002.  This revealed mild bulging at 
L3 to L4 and L4 to L5, with a small central disc protrusion 
at L5 to S1.  

After careful consideration of the veteran's contentions and 
the evidence of record (including the veteran's inservice 
parachuting experiences), the Board finds that entitlement to 
service connection for a low back disability with radiation 
of pain to the lower extremities is established.  

Records document that the veteran had extensive parachuting 
experience during service.  The service medical records show 
that the veteran was treated for low back pain that included 
pain in both legs during service.  He was hospitalized for 
similar complaints in August 1958, four years after discharge 
from service, at which time he gave a history of a trauma in 
service and two other episodes of back pain since discharge.  
The examiners concluded that there was possible herniation of 
nucleus pulposus laterally, at L2, L3, or L4.  The record 
demonstrates that the veteran continued to complain of back 
pain.  The December 1989 VA hospital records confirm a long 
history of back pain, which was determined to be due to a 
bulging disc.  This was confirmed on computed tomography in 
February 2002, which found bulging at the same site where it 
was suspected in 1958.  

Therefore, given the veteran's complaints of back pain during 
service (where he had quite a few parachute jumps), the 
diagnosis of a possible herniated nucleus pulposus four years 
after service without any evidence of intervening injury, and 
the current confirmation of a bulging disc (at that same 
location) without evidence of further injury, the Board 
concludes that it is likely that the veteran's low back 
disorder had its inception in service.  Resolving any doubts 
in the veteran's favor, entitlement to service connection is 
warranted.  


ORDER

Entitlement to service connection for back disability with 
radiation of pain into the lower extremities is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


